DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Claim Rejections
All rejections pertaining to claims 48-49 and 69 are moot because the claims were cancelled in view of the amendments filed on 10/12/22.
The rejections of claims 47-76 under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating fibromyalgia and sleep disorders, does not reasonably provide enablement for any (known or unknown) condition responsive to GHB are hereby withdrawn in view of the claim amendments filed on 10/12/22.
	
Modified and Maintained Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following modifed grounds of rejection.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Applicant Claims
2.	Determining the scope and contents of the prior art.
3.	Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 47, 50-53, 60-61, 65-68, 70-73 and 75-76 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rourke et al. (US 2011/0111027; published: 5/12/11; priority date: 11/4/08; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rourke et al. is directed to a solid immediate release dosage form adapted for oral administration of GHB (Abstract). Rourke et al. teach a method for treating an individual afflicted with a condition treatable with GHB, the method comprising administering an immediate release formulation for oral delivery of sodium oxybate (i.e., sodium GHB) comprising 90-98% by weight Na-GHB, at least one binder and at least one lubricant (limitation of instant claims 47, 52, 67-68 and 71; claim 36). Rourke et al. teach that the abovementioned product can be prepared as a solid dosage form (limitations of instant claims 66 and 76; claim 41). Rourke et al. teach that the condition can be selected from the group consisting of movement disorder, restless leg syndrome, essential tremor, fibromyalgia, chronic fatigue syndrome, cataplexy, excessive daytime sleepiness associated with narcolepsy (limitation of instant claims 47, 50-51, 68 and 70; claims 42-43).
With regards to the GHB, Rourke et al. teach that the salt of GHB is selected from at least one of sodium oxybate, calcium oxybate, lithium oxybate, potassium oxybate, and magnesium oxybate (limitations of instant claims 47, 53, 68 and 73; claim 4). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Rourke et al. do not teach a particular embodiment wherein 3 or 4 salts of GHB are combined in the same composition, as required by instant claims 47, 68 and 73.  However, Rourke et al. teach that all claimed salts are effectively used in the treatment of the abovementioned disorders.
Rourke et al. do not teach the amount in weight of GHB in a particular volume of aqueous solution (e.g., 250-750 mg/mL), as required by instant claims 60, 62-64 and 72. 
Rourke et al. do not teach the specific pH of the composition (e.g., ranging from about 7.0 to about 9.0), as required by instant claims 60-61.
Rourke et al. do not specifically describe an embodiment wherein the form of the formulation is liquid, as required by instant claims 65 and 75.
	Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been obvious to one of ordinary skill in the art to combine the known salts of GHB (Na, K, Mg and Ca) to achieve the predictable result of obtaining a composition suitable for treating condition affected by GHB such as movement disorder, restless leg syndrome, essential tremor, fibromyalgia, chronic fatigue syndrome, cataplexy, excessive daytime sleepiness associated with narcolepsy.
Regarding the concentration of GHB as specified in claims 60, 62-64 and 72, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Rourke et al. teach that a daily dose of about 1-400 mg/kg of sodium oxybate or other oxybate salt such as a compound of formula (I) can be administered to accomplish the therapeutic results disclosed therein [0046].  The Applicants' specification provides no evidence that the selected amounts in claims 60, 62-62 and 72 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous physical/chemical properties of various chemicals (e.g., disease state, age/sex/weight of patient, formulation form), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration. One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the optimal biological effect when administered to the patient.
The pH of the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal pH in order to best achieve the desired results as such would provide advantageous for oral administration of the formulation. Rourke et al. teach that the previously marketed sodium oxybate formulation, Xyrem®, is a sodium oxybate oral solution used for the same purposes (e.g., cataplexy and excessive daytime sleepiness) contains 500 mg sodium oxybate per mL water, adjusted to pH = 7.5 with malic acid ([0005]). Therefore, starting at a pH of 7.5 would be a logical starting point for any new GHB formulations. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Rourke et al. teach that the previously marketed sodium oxybate formulation, Xyrem®, is a sodium oxybate oral solution used for the same purposes (e.g., cataplexy and excessive daytime sleepiness) contains 500 mg sodium oxybate per mL water, adjusted to pH = 7.5 with malic acid ([0005]). Based on these teachings, it would have been obvious to one of ordinary skill in the art that a liquid formulation with multiple salts of GHB could be formulated to achieve the predictable result of obtaining a composition suitable for treating condition affected by GHB such as movement disorder, restless leg syndrome, essential tremor, fibromyalgia, chronic fatigue syndrome, cataplexy, excessive daytime sleepiness associated with narcolepsy.
Thus, the claimed invention was prima facie obvious at the time the invention was made.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that Rourke et al. does not provide the necessary suggestion, motivation or reason to select the salts of the presently claimed compositions or formulations (Remarks: p. 7-8).
This is not found persuasive.  In response, the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123. It is noted, as stated in the rejection, Rourke et al. teach that the salt of GHB is selected from at least one of sodium oxybate, calcium oxybate, lithium oxybate, potassium oxybate, and magnesium oxybate and that GHB (and its salts) are used to treat an individual afflicted with a condition (e.g., movement disorder, restless leg syndrome, essential tremor, fibromyalgia, chronic fatigue syndrome, cataplexy, excessive daytime sleepiness associated with narcolepsy) (See rejection for details). The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art. See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). (See MPEP 2144.06).
Applicants argue that combining salts of an active compound in one formulation is not obvious; more specifically, that persons skilled in the art would have understood that the making multi-salt pharmaceutical compositions, such as the presently claimed pharmaceutical compositions comprising at least three GHB salts, could involve potential manufacturing difficulties and expenses (Remarks: p. 8-9).
This is not found persuasive. As described above, combining multiple GHB salts that are known to have the same purpose, is found prima facie obvious and these secondary considerations (manufacturing difficulties and expenses) does not obviate the instant 103 rejection. As stated in MPEP §706(I): The standard to be applied in all cases is the "preponderance of the evidence" test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable. In the instant case, Applicants have merely indicated that combining the salts could involve potential manufacturing difficulties and expenses.
Applicants argue that it would have been unexpected that such a preparation (combining 3 or more GHB salts) would result in a soluble liquid formulation, but rather would have a risk of causing precipitation (Remarks: p. 9). Applicants also state that it was surprisingly found that by adding all bases at once into the reaction mixture at specific ratios, or alternatively by adding stronger bases first and weaker bases second, again at specific ratios, precipitation could be avoided and a soluble liquid formulation prepared (Remarks: p. 9).
This is not found persuasive. In response, one of ordinary skill in the art would know that salts are generally water soluble, but they vary in quantity of water (or other solvents) required to dissolve various salts. It is common laboratory practice to vary the solvent quantity as necessary. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., method steps of adding bases and particular ratios) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). And furthermore, it is common to optimize the concentrations of ingredients in a pharmaceutical formulation via routine experimentation, and furthermore, obviousness is proper absent evidence of unexpected results (see MPEP 2145).
Applicants argue that the claimed pharmaceutical compositions and formulations display non-obvious characteristics (Remarks: p. 9-10).
This is not found persuasive. It is first noted that liquid solution and particular concentration is not required by the independent claim and most or all of the dependent claims. Furthermore, there is no evidence of record (by Applicant or in the prior art) that show that the salts taught by Rourke et al. would not be effective; in fact, Rourke et al. teach that all of the claimed salts could be used to treat the claimed disorders. Therefore, the Examiner maintains that the instant 103 rejection is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617